            Case 1:19-cv-02578-TFH Document 10 Filed 03/06/20 Page 1 of 3



                         U N IT E D S T A T E S D IS T R IC T C O U R T
                         F O R T H E D IS T R IC T O F C O LU M B IA

 ELECTRONIC FRONTIER
 FOUNDATION,
                        Plaintiff,                       Civil Action No. 19-2578 (TFH)
                 v.
 UNITED STATES DEPARTMENT
 OF HOMELAND SECURITY,
                        Defendant.


                                JOINT STATUS REPORT

       Pursuant to the Court’s January 13, 2020, Minute Order, the parties respectfully submit this

Joint Status Report.

       1.       Plaintiff Electronic Frontier Foundation initiated the instant action on August 27,

2019, against Defendant U.S. Department of Homeland Security under the Freedom of Information

Act, 5 U.S.C. § 552 (“FOIA”) in connection with FOIA requests that Plaintiff submitted to

Immigration and Customs Enforcement (“ICE”) and Customs and Border Protection (“CBP”).

These requests sought polices and/or procedures regarding the use of GPS tracking devices on

vehicles crossing the border and training manuals and/or training materials on the use of GPS

tracking devices on vehicles crossing the border. See Compl. ¶¶ 12-13, 21-22 (ECF No. 1).

       2.       With respect to the FOIA request to ICE, ICE has conducted a supplemental search

for material responsive to Plaintiff’s FOIA request and identified approximately 6,000 records that

are potentially responsive to the request. ICE has been processing these records at a rate of

approximately 500 pages per month. On December 30, 2019, ICE made an interim production of

documents to Plaintiff for which ICE processed 521 pages of material and some information was

withheld pursuant to Exemptions 5, 6, 7(C), and 7(E). ICE made no production during the months

of January and February 2020.
            Case 1:19-cv-02578-TFH Document 10 Filed 03/06/20 Page 2 of 3



       3.       On March 5, 2020, ICE made its second interim response to Plaintiff’s FOIA

request, for which it processed 1,091 pages of potentially responsive material. Much of the

material was non-responsive to the request and therefore only 94 pages were produced to Plaintiff.

Some information was withheld under FOIA Exemptions 5, 6, 7(C), and (7)(E).

       4.       In reviewing the documents yielded by its supplemental search, it has become

apparent to ICE that the vast majority of records collected are in fact non-responsive to Plaintiff’s

FOIA request. Accordingly, ICE will reconfigure its search to more appropriately target responsive

records. ICE believes that it will be in a position to report the number of pages yielded by its

reconfigured search within 30 days.

       5.       ICE agrees that it will process any responsive material yielded by its reconfigured

search at a rate of 500 pages per month and will make monthly, rolling productions to Plaintiff on

the first of each month, beginning May 1, 2020.

       6.       With respect to the FOIA request to CBP, CBP has conducted a supplemental search

for material responsive to Plaintiff’s FOIA request, which returned approximately 49 records.

These records are currently being reviewed for responsiveness. With the exception of any records

that may require consultation or referral to other agencies, CBP agrees to process and produce the

responsive, non-exempt records from this supplemental search by April 20, 2020.

       7.       In light of the foregoing, the parties propose that they submit a further joint status

report by May 5, 2020.




                                                  2
       Case 1:19-cv-02578-TFH Document 10 Filed 03/06/20 Page 3 of 3



Dated: March 6, 2020              Respectfully submitted,


                                  /s/ David L. Sobel (with consent)
                                  DAVID L. SOBEL
                                  5335 Wisconsin Avenue, NW
                                  Suite 640
                                  Washington, DC 20015-2052
                                  (202) 246-6180
                                  Fax: (415) 436-9993

                                  SAIRA HUSSAIN (admitted in California)
                                  JENNIFER LYNCH (admitted in California)
                                  Electronic Frontier Foundation
                                  815 Eddy Street
                                  San Francisco, CA 94109
                                  (415) 436-9333

                                  Attorneys for Plaintiff



                                  TIMOTHY J. SHEA, D.C. Bar. No. 437437
                                  United States Attorney

                                  DANIEL F. VAN HORN, D.C. Bar No. 924092
                                  Chief, Civil Division

                            By:   /s/ Derek S. Hammond
                                  DEREK S. HAMMOND, D.C. Bar No. 1017784
                                  Assistant United States Attorney
                                  555 Fourth Street, N.W.
                                  Washington, D.C. 20530
                                  (202) 252-2511

                                  Counsel for Defendants




                                     3
